Exhibit 10.7 UBS SECURITIES LLC ACCOUNT DOCUMENTS FOR FUTURES AND OPTIONS CONTRACTS UBS Managed Futures (Aspect) LLC Customer Name PLEASE TAKE NOTE OF THE INFORMATION ON THIS PAGE The account documents included herewith are provided to you as a prospective client of UBS Securities LLC (“UBS-S LLC”).They are intended to apprise you of your rights and responsibilities in your relationship with UBS-S LLC. You must complete, sign and return these account documents to UBS-S LLC before an account can be opened in your name.Some of these documents are required by U.S. regulations and exchange rules, others by UBS-S LLC. Also distributed herewith as a separate booklet are Futures and Options Disclosure Documents which are designed to inform you of some of the risks involved in trading futures contracts and options thereon.You should carefully review and understand the Futures and Options Disclosure Documents and retain them for your records. OPENING AN ACCOUNT WITH UBS-S LLC REQUIRES THE FOLLOWING: ·Complete and sign the NEW ACCOUNT INFORMATION FORM (pages 3-4) ·Review and sign the CUSTOMER AGREEMENT (pages 5-19) ·Review and check the boxes (as applicable) regarding Customer Acknowledgements, Consent to Transfer Funds and Hedging Representation (pages 17-18) U.S. citizens or residents must complete FormW-9.Customers who are neither U.S. citizens or residents must complete FormW-8.Forms W-8 and W-9 appear at the end of this packet of Account Documents for Futures and Options Contracts. Customers who have granted discretionary trading authority over their account to any individual or entity (an “Advisor”) must review and sign the POWER OF ATTORNEY LIMITED TO PURCHASES AND SALES OF FUTURES CONTRACTS (page20) and must complete ACKNOWLEDGEMENT OF RECEIPT OF COMMODITY TRADING ADVISOR DISCLOSURE DOCUMENT (page21). Some accounts require the submission of additional documents (e.g., corporations must submit authorizing resolution, partnerships must submit evidence of authority to trade futures contracts).Any additional, special purpose forms, if required for your account, may be provided separately and your Customer Representative will advise you about any further documentation required. When you have completed and/or signed the appropriate documents, return them to your Customer Representative and make arrangements for the transfer of funds. 2 3 4 5 CUSTOMER AGREEMENT This Customer Agreement (“Agreement”) between UBS Securities LLC (“UBS-S LLC”) and _UBS Managed Futures (Aspect) LLC_ (“Customer”) shall govern the purchase and sale by UBS-S LLC of certain futures contracts, options thereon and options contracts for the account and risk of Customer through one or more accounts carried by UBS-S LLC on behalf and in the name of Customer (collectively, the “Account”), as more fully described below. 1. UBS-S LLC’S AUTHORIZATION TO ACT AS BROKER Customer authorizes UBS-S LLC, acting through employees and agents selected by it in its sole discretion, to purchase and sell for the Account contracts for certain futures contracts, options thereon and options contracts for which UBS-S LLC has notified Customer that UBS-S LLC is prepared to execute transactions (collectively, “Contracts”) within or outside the United States of America in accordance with Customer’s instructions. 2. CUSTOMER’S REPRESENTATIONS AND WARRANTIES (a)Representations and Warranties.Customer represents and warrants as follows: (i)Authority.Customer has full right, power and authority to enter into this Agreement and the Contracts, and the person executing this Agreement on behalf of Customer is authorized to do so.This Agreement is binding on Customer and enforceable against Customer in accordance with its terms; (ii)Lawful Agreement.Customer may lawfully establish and open the Account for the purpose of effecting purchases and sales of Contracts through UBS-S LLC. Transactions entered into pursuant to this Agreement will not violate any “Applicable Law” (as defined below) to which Customer is subject or any agreement to which Customer is subject or a party and the execution, delivery and performance of this Agreement by Customer require no action by or in respect of or filing with any governmental body, agency or official; (iii)Customer’s Statements.The statements made to UBS-S LLC by Customer regarding Customer’s futures trading (including any financial statements submitted therewith) are true and correct to the best of Customer’s knowledge; (iv)Interest or Control of Account.If any person or entity has, or during the term of this Agreement will have, any interest in the Account other than Customer, Customer hereby agrees to so notify UBS-S LLC immediately (and no later than within one business day); and (v)Designation.If Customer is not a citizen or resident of the United States, Customer has been informed by UBS-S LLC of Commodity Futures Trading Commission (“CFTC”) Regulations concerning the designation of a futures commission merchant as the agent of foreign brokers, customers of a foreign broker and foreign traders for certain purposes as set forth in CFTC Regulation §15.05 and concerning 6 special calls for information from futures commission merchants, foreign brokers and members of contract markets as set forth in CFTC Regulation §21.03. (b)Notice of Change.Customer shall immediately (and no later than within one business day) notify UBS-S LLC in writing if any of the representations contained herein materially change or cease to be true and correct. 3. APPLICABLE LAW The Account and all transactions and agreements in respect of the Account shall be subject to the regulations of all applicable Federal, state and self-regulatory agencies or authorities, including but not limited to:(a)the provisions of the Commodity Exchange Act, as amended, and any rules, regulations, orders and interpretations promulgated thereunder by the CFTC; (b)the constitution, by-laws, rules, regulations, orders and interpretations of the relevant board of trade, trading facility, market, or exchange and its clearing house, if any (each, an “exchange”) on or subject to the rules of which such transactions are executed and/or cleared, and any relevant registered futures association, including, without limitation, the National Futures Association (“NFA”); and (c)custom and usage of the trade.All such provisions, rules, regulations, orders, interpretations, constitution, by-laws, custom and usage, as in effect from time to time, are hereinafter collectively referred to as “Applicable Law.” 4. RELIANCE ON INSTRUCTIONS UBS-S LLC shall be entitled to rely on any instructions, notices and communications, whether oral or in writing, that it believes to be that of an individual authorized to act on behalf of Customer, including, but not limited to, any individual identified in writing by Customer as authorized to act on its behalf, and Customer shall be bound thereby.Customer hereby waives any defense that any such instruction was not in writing as may be required by the Statute of Frauds or any other similar law, rule or regulation. 5. ACCEPTANCE OF ORDERS; POSITION LIMITS (a)Acceptance of Orders.UBS-S LLC shall have the right to limit the size of open positions (net or gross) of Customer with respect to the Account at any time and to refuse acceptance of orders to establish new positions (whether such refusal or limitation is required by, and whether such refusal is based on position limits imposed under, Applicable Law).UBS-S LLC shall immediately notify Customer of its rejection of any order.Unless specified by Customer, UBS-S LLC may designate the exchange or trading system on which it will attempt to execute orders. (b)Position Limits.Customer shall not, either alone or in combination with others, violate any position or exercise limit established by or under Applicable Law.If Customer intends at any time to exceed such position limits, Customer shall cause to be filed an application with the CFTC or the relevant exchange requesting authorization for Customer to exceed such position limits and shall provide UBS-S LLC with a copy of such application and such other information as UBS-S LLC may reasonably request with respect to such application.Customer shall indemnify and hold UBS-S LLC harmless from and against all claims, damages, fines or assessments of any kind whatsoever, including reasonable attorneys’ fees in connection with the 7 defense thereof, made and incurred in connection with any violation by Customer of its obligations under this Section5(b). 6. ORIGINAL AND VARIATION MARGIN; PREMIUMS; OTHER CONTRACT OBLIGATIONS With respect to every Contract purchased, sold or cleared for the Account, Customer shall make, or cause to be made, all applicable original margin, variation margin, intra-day margin and premium payments, and perform all other obligations attendant to transactions or positions in such Contracts, as may be required by Applicable Law or by UBS-S LLC in its sole and absolute discretion.Requests for margin deposits and/or premium payments may, at UBS-S LLC’s election, be communicated to Customer orally, telephonically or in writing.Margin requirements established by UBS-S LLC may exceed the margin requirements set by any exchange on which transactions are executed or cleared or caused to be executed or cleared by UBS-S LLC or any agent thereof for Customer and may be changed by UBS-S LLC without prior notice to Customer.Except as otherwise provided herein, all such margin and premium payments shall be in the form, as UBS-S LLC permits, of cash in U.S. dollars, securities of the U.S. Government, or a combination thereof.If at any time Customer fails timely to deposit or maintain required margin, or Customer fails timely to make any premium payments, UBS-S LLC may at any time, without further notice to Customer, close out Customer’s open position in whole or in part and take any action it deems appropriate. 7. SECURITY INTEREST AND RIGHTS RESPECTING COLLATERAL All Contracts, cash, securities, and/or other property of Customer, including all proceeds of all such property such as profits from Account transactions (collectively, the “Collateral”) now or at any future time in the Account or otherwise held by UBS-S LLC or its affiliates, any exchange through which trades of the Account are executed and/or positions are held, or any other entity authorized to act as an agent of UBS-S LLC or Customer, hereby are pledged to UBS-S LLC and shall be subject to a first priority lien and security interest in UBS-S LLC’s favor to secure any indebtedness or other amounts at any time owing from Customer to UBS-S LLC, and to secure any and all other obligations and liabilities of Customer to UBS-S LLC (collectively, the “Customer’s Liabilities”).Customer hereby grants UBS-S LLC the right to borrow, pledge, repledge, hypothecate, rehypothecate, loan or invest any of the Collateral without notice to Customer, and without any obligation to pay or to account to Customer for any interest, income or benefit that may be derived therefrom.UBS-S LLC shall be under no obligation to deliver to Customer the identical Collateral in the Account, but shall only be under an obligation to deliver to Customer Collateral of like or equivalent kind and amount.The rights of UBS-S LLC set forth above shall be qualified by any applicable requirements for segregation of customer’s property under Applicable Law. 8. PAYMENT OBLIGATIONS OF CUSTOMER (a)Charges to the Account.With respect to every Contract purchased, sold or cleared for the Account, Customer shall pay UBS-S LLC upon demand and UBS-S LLC hereby is authorized to charge Customer’s Account for:(i)all brokerage charges, give-up fees, commissions and service fees as UBS-S LLC may from time to time charge; (ii)all exchange, 8 clearing member, NFA or CFTC fees or charges, fines or penalties; (iii)any tax imposed on such transactions by any competent taxing authority; (iv)the amount of any trading losses in the Account; (v)any debit balance or deficiency in the Account; (vi)interest and service charges on any debit balances or deficiencies in the Account, any advances or any loan (including interest on the amount of variation margin calls, until satisfaction of such calls, when the Customer posts U.S. Treasury Bills for original margin purposes), at the rate customarily charged by UBS-S LLC (which may be at the prevailing and/or allowable rates according to the laws of the State of Illinois) from the day any such deficit was incurred to (but not including) the day of payment (calculated on the basis of a 360 day year and for the actual number of days elapsed for all deficits, except for those denominated in foreign currencies for which generally accepted accounting principles require that the interest rate shall be calculated otherwise), together with costs and reasonable attorneys’ fees incurred in collecting any such deficit; (vii)all storage and delivery service fees; and (viii)any other amounts owed by Customer to UBS-S LLC with respect to the Account or any transactions therein. (b)Payment in U.S.
